Citation Nr: 1012662	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-03 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right knee disorder, 
to include as secondary to service-connected left total knee 
replacement. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from September 1953 
to October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama that denied entitlement to service 
connection for a right knee disorder.

In February 2010, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A right knee disorder is causally related to the service-
connected left total knee replacement.


CONCLUSION OF LAW

A right knee disorder is proximately due to or the result of 
a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310(a) (2009).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
As the Board's decision to grant entitlement to service 
connection herein constitutes a complete grant of the 
benefit sought on appeal, no further action is required to 
comply with the VCAA and the implementing regulations.

Laws and Regulations

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity 
of symptoms is required where a condition in service is 
noted but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).  Further, service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2009).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has rejected the view that competent 
medical evidence is required when the determinative issue in 
a claim for benefits involves either medical etiology or a 
medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Service connection may presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2009).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2009).  In addition, service connection 
may be granted on a secondary basis where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability.  In such a case the veteran 
may be compensated only for the degree of additional 
disability over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. § 3.310(b) (2009); 
Allen v. Brown, 7 Vet. App. 439 (1995).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, 
or (2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim:  the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that his right knee arthritis with genu 
varum, flexion deformity, and medial gonarthrosis is 
secondary to his service-connected left knee disorder.     

Evidence of record indicated that the Veteran was awarded 
entitlement to service connection for a left total knee 
replacement and is currently assigned a 30 percent rating 
for that disability.

Private treatment records dated July 2005 showed complaints 
of one episode of catching in the right knee.  The Veteran's 
private physician noted his thought that the right knee was 
a consequence of the plical fold being irritated and now 
resolved.  
The physician listed an impression of degenerative joint 
disease of the right knee, varus deformity, and flexion 
deformity in a December 2005 treatment record.

In January 2006, the physician noted that the Veteran was 
having more trouble with his right knee.  He commented that 
a direct relationship of the increased stress to the 
development of osteoarthritis of his right knee was not 
quite as clear but that certainly, at age 70, with the 
deformity problems seen in other individuals, this can also 
be a bilateral tendency to osteoarthritis.  In this 
Veteran's case, the physician opined that there was a clear 
and distinct issue with the left knee and the left leg that 
is known to increase the stress on the asymptomatic right 
leg.  It was further noted that increased stress can be 
contributory in the development of osteoarthritis in the 
right knee.  Thereafter, the physician listed an impression 
of right knee genu varum, early medial compartment 
gonarthrosis with patellofemoral arthritis, and posterior 
tibial tendinitis related to the varus deformity and gait 
mechanics in a March 2006 treatment record.

In a May 2006 VA joints examination report, the Veteran 
indicated that he favored his left knee after surgery, 
putting more weight on his right knee, and did not identify 
any particular problems with his right knee in completing 
his physical therapy after his left knee surgery.  He 
complained of right knee pain with daily flare-ups and 
functional limitation.  X-rays revealed minimal degenerative 
changes in the right knee.  After reviewing the claims file 
and examining the Veteran, the examiner, a VA physician, 
diagnosed mild chronic strain in the right knee.  She opined 
that minimal degenerative changes on X-ray of the right knee 
were more likely than not due to morbid obesity and the 
effects of aging.  After stating that it was not at least as 
likely as not that the Veteran's mild right knee strain was 
a direct result of his left knee, the examiner noted that it 
was at least as likely as not that compensation for the left 
knee is somewhat related, in a minor way, to the right knee 
strain.

Additional private treatment records dated in September 2006 
listed an impression of early medial gonarthrosis of the 
right knee and genu varum.  In a December 2006 statement, 
the Veteran's private physician opined, with a very 
significant degree of medical certainty, that the low-grade 
arthritis in the Veteran's left hip and the severe arthritis 
in his left knee (requiring a total knee replacement) 
created a situation where he had additional stress on his 
right knee, as he tried to protect the left knee from 
additional stress during his recovery.  The physician felt 
that there was a clear and distinct issue with the left knee 
contributing to the increase in stress on the previously 
asymptomatic right knee, causing it to become more 
symptomatic and deteriorate to the point where the Veteran 
is now considering a total knee replacement of the right 
knee.  

VA treatment notes dated in September 2008 and March 2009 
showed complaints of right knee pain, radiologic findings of 
degenerative joint disease, and a discussion of joint 
replacement. 

During the February 2010 hearing, the Veteran again reported 
right knee pain that occurred after he favored his left leg 
and put more pressure on his right leg to compensate. 

In view of the totality of the evidence, including the 
Veteran's current complaints of a right knee disorder, the 
current medical findings of record concerning the right 
knee, and the medical opinions provided by the VA physician 
as well as the Veteran's private physician, the Board finds 
that it is as likely as not that the Veteran's right knee 
disorder is proximately due to or the result of his service-
connected left knee residuals.  Consequently, the Board 
finds that the evidence of record is at least in equipoise, 
and therefore, affording the Veteran the benefit of the 
doubt, service connection for a right knee disorder is 
warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a right knee disorder is granted. 



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


